(Rev. 04/18)
TRANSCRIPT ORDER

1. YOUR NAME EMAIL 3. PHONE NUMBER 4, DATE
Lawrence J. Spiwak ispiwak@phoenix-center.org|(202) 274-0235 1 March 2021

5. MAILING ADDRESS 6. CITY 7. STATE 8. ZIP CODE
Phoenix Center - 5335 Wisconsin Avenue NW Suite 440}Washington DC. 20015

9. CASE NUMBER 0. JUDGE DATES OF PROCEEDINGS
2:18-cv-02684 John A. Mendez 11. FROM Feb. 23, 2024 12. TO Feb. 23, 2021

13. CASE NAME LOCATION OF PROCEEDINGS
American Cable Assoc. v. Xavier Becerra 14. CITY Sacramento 15. STATE California
16. ORDER FOR

[] APPEAL No. [CJ CRIMINAL [7] CRIMINAL JUSTICE ACT [C] BANKRUPTCY

NON-APPEAL v| CIVIL IN FORMA PAUPERIS OTHER (Specify)
17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested) You nutst provide the name of the Reporter.

TRIAL DATE(S REPORTER HEARINGS DATE(S REPORTER
ENTIRE TRIAL v] OTHER (Specify Below)
Y SELECTION J. Coulthard
OPENING STATEMENTS
ING ARGUMENTS
Y INSTRUCTIONS

18. ORDER Area for Court

CATEGORY (Includes Certified Copyto | FIRST COPY ADDITIONAL
Clerk for Records of the Court COPIES
NO. OF COPIES

ORDINARY CI Oo

NO. OF COPIES
NO. OF COPIES
NO. OF COPIES
NO. OF COPIES

NO. OF COPIES

CERTIFICATION (19 & 20)
By signing below, I certify I will pay all charges (deposit plus additional).

19. eZ

20. DATE
Ww or oh 242

 
